60 F.3d 821NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
WILLIAM LEBRON CHURCH, Plaintiff--Appellant,v.UNITED STATES GOVERNMENT;  United States Department OfJustice;  Central Intelligence Agency;  Robert Gates;Federal Bureau of Investigation;  William Sessions;Veterans Administration;  United States District Court,Chattanooga Division;  United States District Court,Richmond Division;  Time Warner, Incorporated;  Sheriff,Chesterfield County;  Sheriff Wingo, County Jail;  CircuitCourt of Chesterfield County;  Sheriff, City of Richmond;Sheriff Winston;  Mayor, City of Richmond;  City ofRichmond;  Sheriff Osmond, Amelia County;  Circuit Court ofAmelia County, Virginia;  Bank of Chichamauga;  Bank ofLafayette;  Pioneer Bank of Chattanooga;  NAACP;  JesseJackson;  John Houston;  Michael Joseph Jackson;  Ceo, BlackPanthers;  NAAWP;  Donal W. Strickland, Esquire;  Brenda G.Siniard, Esquire;  Monterey Peninsula Artists, Incorporated;Paul Goldman;  Foreigner;  Dennis Elliot;  Commonwealth ofVirginia;  Virginia Department of Corrections;  VirginiaParole Board;  State of Tennessee;  City of Chattanooga;Criminal Court of Chattanooga;  Tennessee Parole and PardonsBoard;  State of Georgia;  City of Chickamauga;  State OfAlabama;  Sheriff, Fort Payne Jail;  Criminal Court of FortPayne;  Court of appeals Of virginia;  Marvin F. Cole;Supreme Court of Virginia;  Chief Justice Carrico;  ChiefJustice Russell, Defendants--Appellees.
No. 95-1891.
United States Court of Appeals, Fourth Circuit.
Submitted June 22, 1995.Decided July 10, 1995.

William Lebron Church, appellant pro se.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order overruling his objections to the court's denial of his motion to reconsider the dismissal without prejudice of his complaint filed pursuant to 42 U.S.C. Sec. 1983 (1988), and denying his motion to amend the complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.*  Church v. United States Government, No. CA-94-579-R (E.D. Va.  Apr. 6, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 We note that the order denying relief on the merits dismissed the complaint without prejudice.  If Appellant chooses to refile his section 1983 complaint, he should be cognizant of the applicable statute of limitations.  See Va.Code Ann. Sec. 8.01-243(A) (Michie 1992).  Further, before challenging his state convictions in a habeas corpus action, Appellant must exhaust state remedies.  See 28 U.S.C. Sec. 2254(b) (1988);  Preiser v. Rodriguez, 411 U.S. 475 (1973)